Citation Nr: 1208641	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial benefits.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO).  The case was previously before the Board and was remanded in August 2010.  There has been substantial compliance with the remand directives. 


FINDING OF FACT

The appellant did not use her personal funds to pay burial expenses for the Veteran.
 

CONCLUSION OF LAW

The criteria for payment of burial benefits to the appellant are not met.  38 C.F.R. §§ 3.1600, 3.1601 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case there is no legal basis upon which the benefits at issue may be awarded to the appellant and the Appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Veteran died in November 2007 from a non-service-connected disability.  The appellant is the Veteran's widow.  She filed her claim for burial benefits in June 2008.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  See 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid pursuant to 38 C.F.R. § 3.1600(a).  If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. § 3.1600(c).  Applications for payments of burial and funeral expenses must be filed within two years after the burial of the Veteran.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The maximum amount of nonservice-connected burial benefits is $300.00.  See 38 U.S.C.A. § 2303.

Claims for burial allowance may be executed by the individual whose personal funds were used to pay burial, funeral, and transportation expenses.  38 C.F.R. § 3.1601.  

The appellant timely filed an application for burial benefits.  The Veteran's death certificate shows that the Veteran died at his home in November 2007 from bladder cancer.  He was buried in a national cemetery.  

The evidence in this case shows that the Veteran's sons [redacted] and [redacted] paid the cost of the Veteran's burial.  The appellant indicated in her January 2008 claim that the funds of a stepson had been used to pay the cost.  A November 2007 funeral purchase agreement indicates that the cost of the funeral was charged to [redacted].  A September 2008 report of contact with the funeral home indicates that [redacted] paid $4293.61 and that [redacted] paid $131.41.  The appellant indicated in October 2008 that her stepsons paid the funeral expenses and that she still owed them money they had spent on it.  In January 2009, she indicated that payment made to the funeral home was in the form of a loan from the stepsons to her, and that she had repaid them.  However, after an August 2010 remand seeking written verifications from the stepsons that the appellant had in fact reimbursed them or paid them back for the funeral expenses which they paid in connection with the Veteran's death, the appellant indicated in September 2010 that she had not paid her stepsons back the money they paid for the Veteran's funeral.  

Based on the evidence, the Board concludes that burial benefits are not warranted.  The evidence indicates that the appellant's stepsons paid the Veteran's funeral expenses.  In order for the appellant to qualify for burial benefits, it would have had to have been her personal funds that were used to pay for the expenses.  While she may have agreed to pay her stepsons back, she has not done so according to the most probative evidence, received in September 2010.  This was her response after the Board remanded the case to the RO to have the stepsons verify that the appellant had paid them back or reimbursed them for the funds they had used to pay the Veteran's funeral expenses.  The evidence makes it clear that it was their funds that were used to pay the funeral expenses.  Accordingly, the appellant does not meet the legal criteria for a burial allowance under the provisions of 38 C.F.R. § 3.1600.  The appellant has appealed for relief based on her personal financial status.  However, that is not a basis for payment of the benefits sought.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).j

The RO has indicated that it mailed appropriate forms to the appellant for use by her stepsons if they wished to claim burial benefits, but it does not appear from the record that any such claims have been filed.  At any rate, for the reasons set forth above, the appellant's claim must be denied. 


ORDER

Entitlement to payment of burial benefits to the appellant is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


